Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
 
 Allowable Subject Matter
The combination of dependent claim 12 and dependent claim 15 together with all of the limitations of the base claim and any intervening claims would be allowable over the prior art of record. 
Claim 1 also would be allowable if the claim added “wherein the environmental conditions comprise at least one of wind speed, wind, rain, snow, and temperature…and wherein the operating conditions comprise at least one of total run hours, average continuous run time, and power consumed”.
 
Response to the applicant’s arguments 
 	 The phrase “environmental conditions” is defined in paragraph 28 as “…wind, wind speed, rain, snow, temperature, altitude, speed of the aircraft, etc.”. 
	The phrase “operational conditions” is defined in paragraph 28 as (e.g., total run hours, average continuous run hours, power consumed, U.S. Patent Application Pub. No.: 2019/0012851 A1 to Korchev et al discloses operational conditions etc.), a date of installation, a date of failure, a root cause of failure, etc. or in FIG. 6 where the installation is at o and the date of failure is F in FIG. 6. 
	U.S. Patent Application Pub. No.: 2019/0012851 A1 to Korchev et al discloses environmental conditions or a data 160c from the gearbox of the rotatory wing aircraft with a blades at a flat pitch and a rotating at a foil speed.  See paragraph 63. 
Using two component sets is described in the primary reference as a feature vector which uses two sets for a vector that indicates failure, such as increased temperature and vibration and sound which can indicate imminent failure of the gearbox.  Additionally, using two is a duplication of parts and involves routine skill in the art. 
    PNG
    media_image1.png
    749
    819
    media_image1.png
    Greyscale

 	The applicant also states that no reference determines a remaining useful life on an operating component.  See page 13. 
	However, the office does not agree.  The figure 7 shows a chart where the gear box of the aircraft starts being used at 0 and then fails at element F. The remaining useful life is between 0-F and when the user sees the first larger spike 700 that exceeds spike 390, this is an indication that the gearbox will fail shortly and a replacement (maintenance is needed now.  See paragraph 63 that recites “…[r]eferring to FIGS. 1 (comprising FIGS. 1A and 1B), 6 and 7 an exemplary implementation of the fault detection system 100 will be described, in this exemplary implementation sensor signals 110 were obtained from the modem signal processing unit of a rotary wing aircraft (e.g., vehicle 1002). In this implementation the sensor signals 110 correspond to a predetermined characteristic 160C of a main gearbox of the rotary wing aircraft. The sensor signals 110 were obtained with the rotary wing aircraft on the ground with its blades at a flat pitch and rotating at foil speed. These sensor signals 110 were used to generate the training fast Fourier transform vector data time series 121-121 n and the analysis data set of fast Fourier transform vectors 122AS. The training fast Fourier transform vector data time series 121-121 n and the analysis data set of fast Fourier transform vectors 122AS were used to create/train the sparse Gaussian model 170 and the low rank Gaussian model 171; as well as for the analysis of the vehicle system component 160 corresponding to the sensor signals 110. FIGS. 6 and 7 illustrate exemplary outputs of analysis performed by the fault detection system 100 which may be presented on the indicator device 180. FIG. 6 illustrates the log-likelihood LLH output of the low rank Gaussian model 171, while FIG. 7 illustrates the log-likelihood SLH scores 390 of the sparse Gaussian model 170. FIGS. 6 and 7 illustrate that both the low rank Gaussian model 171 and the spar se Gaussian model 170 produce large score spikes 600, 700 of the log-likelihood LLH, SLH scores 390 (relative to other scores 390 in the output) for a time period prior to a documented failure F of the main gear box. These large score spikes 600, 700 are an early indication of the degradation of the health of the main gearbox (e.g., the vehicle system component 160) and indicate an impending failure of the main gearbox”.
 	It is not understood how this is not an “accelerated failure time model” based on time variables. 
	It provides a failure F and when to replace the gearbox based on a documented failure. 
The applicant admits at page 13 that Hosking predicts a probability of failure in a time period.  
On page 13, the applicant states that no reference discloses a determinization of effects of environmental conditions and operational conditions on a lifetime of a failed component and constructing an accelerated time failure model based on the determined effects to determine a remaining life.

    PNG
    media_image2.png
    880
    943
    media_image2.png
    Greyscale

The office states that they respectfully disagree. The Korchev reference includes the machine learning model.  The machine learning model takes vectors from a number of systems to determine a remaining life of a gearbox or other component. The “environmental conditions” and “operation conditions” are vectors from the electrical power system, hydraulic system, and propulsion system and operating conditions. These are shown as the sensor signals from the number of different aircraft components 110, 111, 111n 112, 112n. These are the operating conditions and that are provided into the processor 140P and the model building. This can be the “total run time” which is shown and a data of installation and a date of failure.  The failure of the component F on the side of the graph is indicated.   The operation conditions are identified in paragraph 62 where “…[t]he analysis model 130 is trained by the processor with the training data set of fast Fourier transform vectors 121TS that are generated from the plurality of sensor signals 110 obtained under normal operating conditions of the predetermined characteristic 160C”.  These vectors come from sensor signals.   In paragraph 62, these are obtained during “normal operating conditions and a characteristic 160c”. In this implementation the sensor signals 110 correspond to a predetermined characteristic 160C of a main gearbox of the rotary wing aircraft. The sensor signals 110 were obtained with the rotary wing aircraft on the ground with its blades at a flat pitch and rotating at foil speed. These sensor signals 110 were used to generate the training fast Fourier transform vector data time series 121-121 n and the analysis data set of fast Fourier transform vectors 122AS. The training fast Fourier transform vector data time series 121-121 n and the analysis data set of fast Fourier transform vectors 122AS were used to create/train the sparse Gaussian model 170 and the low rank Gaussian model 171; as well as for the analysis of the vehicle system component 160 corresponding to the sensor signals 110. 
    PNG
    media_image3.png
    860
    1085
    media_image3.png
    Greyscale

	The applicant states that this reference does not disclose “environmental conditions”.  However, the office does not agree.  Paragraph 60-63 state the sensor signals 110 were obtained with the rotary wing aircraft on the ground with its blades at a flat pitch and rotating at foil speed.   These are “environmental conditions” or 1. The aircraft is operating on the ground, with the 2. Blades at a flat pitch and 3. Rotating at a foil speed. Alternatively, this can be during flight or at a second pitch and operating at a slower speed. These “environmental conditions” are captured into the model 143. This is used when LATER ON an irregular data point (FIG. 6, block 600) is captured that is a factor of 200 of the signal to indicate a failure F is going to happen in FIG. 6. 
The office states that it is known in the art for a neural network or for machine learning devices to capture sensor signal data of failed components during operating conditions and during an environmental conditions to train the neural network. See applicant’s admitted prior art in paragraph 2-6. 
 
  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-2 are rejected under 35 U.S.C. Sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2019/0012851 A1 to Korchev et al. that was filed on 6-7-17 and in view of U.S. Patent Application Pub. No.: US 20200103894 A1 to Cella that was filed in 5-7-18 which is prior to the effective filing date of 10-18 and in further in view of United States Patent Application Pub. No.: US 2013/0283104A1 to Hosking et al. that was filed in 2012. 
    PNG
    media_image4.png
    604
    774
    media_image4.png
    Greyscale

Korchev discloses “1.    A computer-implemented method of predicting a remaining useful life of a component, comprising: (see FIG 8, where a number of sensor signals are taken and then an analysis model is made in blocks 800-820 and then a health of a vehicle component is made)
receiving, by a component life prediction system, a first component data set associated with a first failed component of a moving object from a component data database configured to store environmental conditions and operational conditions of the moving object:(see paragraph 68 and FIG. 1b where the vectors are from the environmental system 1030 and the electrical power system, the hydraulic system, and propulsion system and the components of the vehicle to determine when the gearbox or other items can fail; see paragraph 8-10 where the device can be components of a vehicle such as a helicopter in the last figure; see paragraph 31-34 where the sensor signals 110 form a training set of data for analysis)” 	 The phrase “environmental conditions” is defined in paragraph 28 as “…wind, wind speed, rain, snow, temperature, altitude, speed of the aircraft, etc.”. 
	The phrase “operational conditions” is defined in paragraph 28 as (e.g., total run hours, average continuous run hours, power consumed, U.S. Patent Application Pub. No.: 2019/0012851 A1 to Korchev et al discloses operational conditions etc.), a date of installation, a date of failure, a root cause of failure, etc. or in FIG. 6 where the installation is at o and the date of failure is F in FIG. 6. 
	U.S. Patent Application Pub. No.: 2019/0012851 A1 to Korchev et al discloses environmental conditions or a data 160c from the gearbox of the rotatory wing aircraft with a blades at a flat pitch and a rotating at a foil speed.  See paragraph 63. 


    PNG
    media_image5.png
    551
    686
    media_image5.png
    Greyscale

Korchev discloses “…. determining, by the component life prediction system, effects of the environmental conditions and the operational conditions on [[the ]]a lifetime of the failed  component by constructing an accelerated failure time model, wherein the accelerated failure time model is constructed  based on time variables, the of the failed component (see FIG. 6-7 where a start of the use of the component is shown at time 0 and then a degradation 600, 700 at time t and a failure F)  (see claims 1-4 where the data can include data from a first and a second different vehicle; see also claims 12 where the data can be normal operating data or outside of the normal data ranges; see paragraph 25 where the processor includes a failure prediction component that will predict an upcoming failure in a component; such as a rotary wing or gearbox in paragraph 63l see also FIG. 6-7 where the ultimate failure of the component is shown as F on the right hand side of the graph but also areas where there are spikes 600 prior to the failure which indicate that the component has degraded significantly and also on the left where the vehicle component is operating fine when it is new to time t where it is degraded; .see paragraphs 63-66 and FIG. 6 and 7 illustrate exemplary outputs of analysis performed by the fault detection system 100 which may be presented on the indicator device 180. FIG. 6 illustrates the log-likelihood LLH output of the low rank Gaussian model 171, while FIG. 7 illustrates the log-likelihood SLH scores 390 of the sparse Gaussian model 170. FIGS. 6 and 7 illustrate that both the low rank Gaussian model 171 and the spar se Gaussian model 170 produce large score spikes 600, 700 of the log-likelihood LLH, SLH scores 390 (relative to other scores 390 in the output) for a time period prior to a documented failure F of the main gear box. These large score spikes 600, 700 are an early indication of the degradation of the health of the main gearbox (e.g., the vehicle system component 160) and indicate an impending failure of the main gearbox.)”. 

    PNG
    media_image6.png
    477
    637
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    658
    816
    media_image7.png
    Greyscale
Korchev is silent but Hosking et al. teaches “… receiving, by the component life prediction system, a second component data set associated with an operating  component of [[a ]]the moving object from the component data database; determining, by the component life prediction system, a remaining useful life of the  operating component based on applying the 
conditions and (see paragraph 60 where the data is provided 105 and a statistical model is made with a failure estimation, a modular failure and external interventions and a time distribution of the failure and blocks 1103-35 and then this can provided to a simulation and optimization model 170 and then a spare parts and maintenance can be provided; see paragraph 22-35 and 46-52 and 57-60; see paragraph 64 where the results are summarized and an accelerated failure time model is used in paragraph 60)
         
    PNG
    media_image8.png
    706
    755
    media_image8.png
    Greyscale
   It would have been obvious to combine the teachings of HOSKING with the disclosure of Korchev before the effective filing date of the present disclosure since HOSKING teaches that an accelerated failure time model can be provided.  See paragraph 60.  A probability of failure of a component can be provided in paragraph 58-57 and then this is used for maintenance including spare parts ordering and maintenance planning and scheduling.  This can improve the apparatus as no failure has occurred and no downtime associated with the apparatus is provided and the part can be replaced or fixed prior to a failure.  A summary can be provided as an estimate in block 230-240.   At step 270, the maintenance planning and scheduling module 160 establishes a strategic replacement plan, e.g., based on the replacement policy modeled at step 225. For example, the modeled replacement policy indicates 70% possibility of failure in a next year, the maintenance planning system may schedule maintenance of corresponding equipment within a following month. Furthermore, at step 255, the spare part ordering module 155 orders necessary parts to repair or replace the equipment. At step 265, the capital planning module 150 calculates cost of the maintenance, e.g., repair or replacement, of the equipment, e.g., by summing the necessary labor cost and cost of the necessary parts.  This provides improved productivity and improved safety. See paragraph 6-10 and 40-64 of Hosking. 


Korchev discloses “…updating, by the component life prediction system (see paragraph 25 where the processor includes a failure prediction component that will predict an upcoming failure in a component; such as a rotary wing or gearbox in paragraph 63; and see also FIG. 6-7 where the ultimate failure of the component is shown as F on the right hand side of the graph but also areas where there are spikes 600 prior to the failure which indicate that the component has degraded significantly and also on the left where the vehicle component is operating fine when it is new to time t where it is degraded; .see paragraphs 63-66 and FIG. 6 and 7 illustrate exemplary outputs of analysis performed by the fault detection system 100 which may be presented on the indicator device 180. FIG. 6 illustrates the log-likelihood LLH output of the low rank Gaussian model 171, while FIG. 7 illustrates the log-likelihood SLH scores 390 of the sparse Gaussian model 170. FIGS. 6 and 7 illustrate that both the low rank Gaussian model 171 and the spar se Gaussian model 170 produce large score spikes 600, 700 of the log-likelihood LLH, SLH scores 390 (relative to other scores 390 in the output) for a time period prior to a documented failure F of the main gear box. These large score spikes 600, 700 are an early indication of the degradation of the health of the main gearbox (e.g., the vehicle system component 160) and indicate an impending failure of the main gearbox.)

    PNG
    media_image9.png
    656
    712
    media_image9.png
    Greyscale

. (see FIG. 6 area 600 and paragraph 60-70, 39 to 44 and time t in FIG. 6 and Fig. 7 where the vehicle component and the vehicle is operating correctly and then at time t a significant degradation is shown as block 600 where the vehicle component is going to fail prior to the predicted failure F based on the scores -50 to -200);
Korchev is silent but Cella teaches “…, a maintenance schedule of the  operating component based on the determined remaining useful life; andtransmitting, by the component life prediction system, a first notification indicating the updated maintenance schedule of the  operating component. (see paragraph 75) (see claim 1 where monitoring data is used and classified to determine a predictive maintenance of the components)(see paragraph 600-604) (see paragraph 1145 and claim 1-4 where monitoring data is used and classified to determine a predictive maintenance of the components and this is delivered to the worker to replace the part; see paragraph 75)
            It would have been obvious to combine the teachings of CELLA with the disclosure of Korchev before the effective filing date of the present disclosure since CELLA teaches to provide a machine learning processor that can receive data and then identify a signature of interest in the data and then determine that there is an issue with the component. This can be with a neural network or with deep learning. See paragraph 1148. For example, there may be a significant vibration in the machine component. See paragraph 1145 and claim 1-4. The artificial intelligence software of claim 1 can classify this data and then provide this data to indicate that there may be a failure that is imminent.  This can then be provided to a field technician for predictive maintenance in that the part has not failed yet.   When the expert system makes a prediction of an outcome or state using vibration noise, the expert system may perform a downstream action, or cause it to be performed. Downstream actions may include: triggering an alert of a failure, imminent failure, or maintenance event; shutting down equipment/component; initiating maintenance/lubrication/alignment; deploying a field technician; recommending a vibration absorption/dampening device; modifying a process to utilize backup equipment/component; modifying a process to preserve products/reactants, etc.; generating/modifying a maintenance schedule; coupling the vibration fingerprint with duty cycle of the equipment, RPM, flow rate, pressure, temperature or other vibration-driving characteristic to obtain equipment/component status and generate a report, and the like. Based on this predicted state of required maintenance, the expert system may deploy a field technician to perform the maintenance. This can improve the apparatus as no failure has occurred and no downtime associated with the apparatus is provided and the part can be replaced or fixed prior to a failure.  This provides improved productivity and improved safety. See paragraph 1175 and claims 1-9 of Cella. 
Using two component sets is described in the primary reference as a feature vector which uses two sets for a vector that indicates failure, such as increased temperature and vibration and sound which can indicate imminent failure of the gearbox.  Additionally, using two is a duplication of parts and involves routine skill in the art. 
Korchev discloses “2.    The computer-implemented method of claim 1, wherein the first component data sets comprises: travel schedules, environmental data, operational data, a date of installation, a date of failure, and/or a root cause of failure”.  (See FIG. 6 and 7 where the operational data is shown include a normal and excessive degradation region and an installation date and a failure and predicted failure date of the vehicle component); associated with the component of the aircraft (see element 1002a and element 600 and paragraph 63)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. Sec. 103(a) as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2019/0012851 A1 to Korchev et al. that was filed on 6-7-17 which is prior to the instant filing date of 7-7-17 and in view of U.S. Patent Application Pub. No.: US 2018/0046924 A1 to Huang et al. that was filed in 2015 (hereinafter “Huang”) and in further in view of U.S. Patent No.: US8296107 B2 to Turner and in view of Cella and in further in view of United States Patent Application Pub. No.: US 2013/0283104A1 to Hosking et al. that was filed in 2012. 

Korchev is silent as to but Huang teaches “…. (Currently Amended) The computer-implemented method of claim 1, further comprising, generating a summary based on wherein  the environmental conditions, and the operational conditions of the failed component and the operating component, respectively, wherein the summary for failed component is indicative of training data and wherein the summary is generated (see FIG. 3, blocks that recite a failure has occurred in the inverters via a model and a data correction can be supplied); 
determining an average temperature, (see paragraphs 34-34 where the module temperature can be monitored including an ambient temperature of the surroundings)
a maximum temperature, and a minimum temperature experienced by the first component; and  (see paragraph 41-42 where the minimum temperature and the maximum temperature are selected) (see paragraphs 48 to 50);
            It would have been obvious to combine the teachings of Huang with the disclosure of Korchev before the effective filing date of the present disclosure since Huang teaches that by a neural network analyzing weather temperature then an improved prediction can result.  The prediction can be made and then corrected using an error model to correct for bad data.  This can provide a machine learning processor that can be accurate for power prediction and power output using the weather data.    See paragraphs 45-48 of Huang. 
Korchev is silent as to but Turner teaches “…and the operating component, respectively; and parameterizing the environmental and operational conditions experienced and the operating component, respectively in their lifetime.”. (see col. 6, lines 67 to col. 7, line 10 and col. 9, lines 28 to 46 where the data is provided from the input and to a model creator and a model constructor and a weighting is provided for weighting each input and output); (see col. 6, lines 67 to col. 7, line 10 and col. 9, lines 28 to 46 where the data is provided from the input and to a model creator and a model constructor and a weighting is provided for weighting each input and output; see element 38 where the model is optimized and constrained and then applied to any empirical process) (see col. 6, lines 67 to col. 7, line 10 and col. 9, lines 28 to 46 where the data is provided from the input and to a model creator and a model constructor and a weighting is provided for weighting each input and output; see element 38 where the model is optimized and constrained and then applied to any empirical process)…. (see col. 10 where the sparse methods are input and then rendered monotonic so as to not cross zero to be further manipulated) (See abstract, and stage 108 where a regression is utilized; By allowing for use of other models, the approach of the invention provides for a more precise prediction of both inferred properties and their derivatives by using a combination of engineering knowledge, first principles models, regression based models, and the constrained non-linear approximator described herein or part thereof; and claim 1.)
            It would have been obvious to combine the teachings of Turner with the disclosure of Korchev before the effective filing date of the present disclosure and to provide a machine learning processor that can provide that a set of data is rendered monotonic to change and manipulate the data so it never crosses zero.  The machine learning processor can then learn the relationships between the inputs and the outputs and provide a model with weightings to provide the machine learning and control the process.  This can provide an estimation even in sparse data.  See col. 9, lines 28 to 51 of Turner. 
Claim 4 is rejected under 35 U.S.C. Sec. 103(a) as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2019/0012851 A1 to Korchev et al. that was filed on 6-7-17 which is prior to the instant filing date of 7-7-17 and in view of Cella and in further in view of United States Patent Application Pub. No.: US 2013/0283104A1 to Hosking et al. that was filed in 2012.

Korchev is silent as to but Cella teaches 4.    The computer-implemented method of claim 1, further comprising: 
transmitting, by the component life prediction system, a first notification to a maintenance technician, (see paragraph 4209)
transmitting, by the component life prediction system, a second notification, the notification to the parts vendor system indicating one or more repair parts and a date by which the one or more repair parts must be delivered to a repair facility. (See paragraph 4209 and 4215 where an order is provided for the repair parts and a date when the device is in a maintenance period for replacement; The work order may be digitally pushed to the ERP system to check the plant's production schedule to find when the specific machine requiring maintenance is available for repair based on the time frame provided by the analysis and the amount of time the machine will be off-line based on, for example information in a manufacturer's manual referenced in a service procedure that states how much time it should take to make the repair. Once the ERP system finds the available date it may coordinate with the CMMS subsystem 28622 to ask for bids from vendors for the parts and the service work or to place orders for the parts and with a service contractor, such as a preferred contractor. In embodiments, the CMMS subsystem 28622 or the ERP system may configure a request for bids by simply using the manufacturers manual for the procedure to provide the bidders with the required parts information (e.g., part numbers, vintage, revision, specifications, after-market alternatives, last price paid, if a used part is OK, and the like) and the repair actions necessary for the service action (e.g., the procedure steps, diagnostics, equipment/tools required, materials required, personnel required, and the like).; see paragraph 4216 where the date can be tracked by multiple parties for the repair);
            It would have been obvious to combine the teachings of CELLA with the disclosure of Korchev before the effective filing date of the present disclosure since CELLA teaches to provide a machine learning processor that can receive data and then identify a signature of interest in the data and then determine that there is an issue with the component. This can be with a neural network or with deep learning. See paragraph 1148. For example, there may be a significant vibration in the machine component. See paragraph 1145 and claim 1-4. The artificial intelligence software of claim 1 can classify this data and then provide this data to indicate that there may be a failure that is imminent.  This can then be provided to a field technician for predictive maintenance in that the part has not failed yet.   When the expert system makes a prediction of an outcome or state using vibration noise, the expert system may perform a downstream action, or cause it to be performed. Downstream actions may include: triggering an alert of a failure, imminent failure, or maintenance event; shutting down equipment/component; initiating maintenance/lubrication/alignment; deploying a field technician; recommending a vibration absorption/dampening device; modifying a process to utilize backup equipment/component; modifying a process to preserve products/reactants, etc.; generating/modifying a maintenance schedule; coupling the vibration fingerprint with duty cycle of the equipment, RPM, flow rate, pressure, temperature or other vibration-driving characteristic to obtain equipment/component status and generate a report, and the like. Based on this predicted state of required maintenance, the expert system may deploy a field technician to perform the maintenance. This can improve the apparatus as no failure has occurred and no downtime associated with the apparatus is provided and the part can be replaced or fixed prior to a failure.  This provides improved productivity and improved safety. See paragraph 1175 and claims 1-9 of Cella. 

Claim 5 is rejected under 35 U.S.C. Sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2019/0012851 A1 to Korchev et al. that was filed on 6-7-17 which is prior to the instant filing date of 7-7-17 and in view of U.S. Patent Application Pub. No.: US 2018/0046924 A1 to Huang et al. that was filed in 2015 (hereinafter “Huang”) and in view of Cella and in further in view of United States Patent Application Pub. No.: US 2013/0283104A1 to Hosking et al. that was filed in 2012. 
Korchev is silent as to but Huang teaches “…5.    The computer-implemented method of claim 1, wherein the environmental conditions comprise one or more of: wind, rain, snow, and temperature. (see paragraph 41-42 where the minimum temperature and the maximum temperature are selected) (see paragraphs 48 to 50);
            It would have been obvious to combine the teachings of Huang with the disclosure of Korchev before the effective filing date of the present disclosure since Huang teaches that by a neural network analyzing weather temperature then an improved prediction can result.  The prediction can be made and then corrected using an error model to correct for bad data.  This can provide a machine learning processor that can be accurate for power prediction and power output using the weather data.    See paragraphs 45-48 of Huang. 

Claim 6 is rejected under 35 U.S.C. Sec. 103(a) as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2019/0012851 A1 to Korchev et al. that was filed on 6-7-17 which is prior to the instant filing date of 7-7-17 and in view of U.S. Patent Application Pub. No.: US 2018/0046924 A1 to Huang et al. that was filed in 2015 (hereinafter “Huang”) and in view of U.S. Patent Application Pub. No.: US20050273277A1 to Ridnour et al. and in view of Cella and in further in view of United States Patent Application Pub. No.: US 2013/0283104A1 to Hosking et al. that was filed in 2012.
Korchev is silent but Ridnour et al. teaches “6.    The computer-implemented method of claim 1, wherein the operational conditions comprise one or more of: total run hours and average continuous run hours” (see paragraph 154-162 and 191 and 206-211);
            It would have been obvious to combine the teachings of Ridnour with the disclosure of Korchev before the effective filing date of the present disclosure since Ridnour teaches that by a neural network analyzing data for a vehicle including strain measurements then a certain failure location and component failure can be determined.  A specific component can be predicted to fail within a tolerance and including the location of where the failure is located.     This can provide a machine learning processor using linear regression that can be accurate for determining a component failure and where it will fail.    See abstract and paragraphs 1-41 and claims 1-14 of Ridnour. 

Claims 7-8 are rejected under 35 U.S.C. Sec. 103(a) as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2019/0012851 A1 to Korchev et al. that was filed on 6-7-17 which is prior to the instant filing date of 7-7-17 and in view of U.S. Patent Application Pub. No.: US20050114088A1 to Gorden and view of Cella and in further in view of United States Patent Application Pub. No.: US 2013/0283104A1 to Hosking et al. that was filed in 2012. 
    PNG
    media_image10.png
    610
    584
    media_image10.png
    Greyscale

Korchev is silent but Gorden teaches “7.    The computer-implemented method of claim 3, generating the summary based on the environmental conditions and the operating conditions experienced over a lifetime of the failed component comprises:
merging, by the component life prediction system, the firsrt component data set with one or more additional component data sets over one or more time periods of interest”.  (See Fig.4, blocks 420, 430 and 402-406 that are merged in the component wear prediction 410; see paragraph 58-66 and 67-76 and 83-84 and claim 1 where the ambient temperature is taken);
            It would have been obvious to combine the teachings of Gorden with the disclosure of Korchev before the effective filing date of the present disclosure since Gorden teaches that by a neural network analyzing data for a vehicle including temperature data and external machine parameters then a component failure can be predicted.  A specific component can be predicted to fail using a temperature analysis, and sensed parameters.  This can provide prediction for determining a component failure using trends in the analysis, fuel consumption parameters, sensor readings and external data.    See abstract and paragraphs 58-76 claims 1-5 of Gorden. 

Korchev is silent but Gorden teaches “8.    The computer-implemented method of claim 7, wherein the merging, by the component life prediction system, the first component data set with one or more additional component data sets over one or more time periods of interest comprises:
determining environmental conditions and operational conditions that the corresponding component experienced during each time period of interest, wherein the time period of interest is a travel duration”.(see paragraph 82-84 where the date range of when the component will fail is provided to the user; see paragraph 84 where the vehicle component time and date stamps provide an out of range pressure, temperature and exhaust temperature and then an estimated amount of use is provided in stage 340);
            It would have been obvious to combine the teachings of Gorden with the disclosure of Korchev before the effective filing date of the present disclosure since Gorden teaches that by a neural network analyzing data for a vehicle including temperature data and external machine parameters then a component failure can be predicted.  A specific component can be predicted to fail using a temperature analysis, and sensed parameters.  This can provide prediction for determining a component failure using trends in the analysis, fuel consumption parameters, sensor readings and external data.    See abstract and paragraphs 58-76 claims 1-5 of Gorden. 

Claim 9 is rejected under 35 U.S.C. Sec. 103(a) as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2019/0012851 A1 to Korchev et al. that was filed on 6-7-17 which is prior to the instant filing date of 7-7-17 and in view of U.S. Patent Application Pub. No.: US20130232094A1 to Anderson and in view of Cella and in further in view of United States Patent Application Pub. No.: US 2013/0283104A1 to Hosking et al. that was filed in 2012.
Korchev is silent but Anderson teaches “9.    The computer-implemented method of claim 1, further comprises:
training the accelerated failure time model using the environmental conditions and operational conditions of the first component data set to determine effects of the environmental and operating conditions over a life time of the operating component”.  (See paragraph 50 to 56 where the warm weather correlates to an increased number of failures by electricity use climbing over 50 percent and causing feeder failures; see paragraph 97-111 and claims 1-9);
            It would have been obvious to combine the teachings of Anderson with the disclosure of Korchev before the effective filing date of the present disclosure since Anderson teaches that monitoring weather patterns is helpful in predicting a failure. For example, energy use may increase in very hot days and this observation correlates to an increased feeder failure.  This can be used to predict failures by a neural network analyzing data.    See abstract and paragraphs 97-111 and claims 1-9 of Anderson 


Claims 10-11 and 19 are rejected under 35 U.S.C. Sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2019/0012851 A1 to Korchev et al. that was filed on 6-7-17 which is prior to the instant filing date and in view of Cella and in view of Hosking.

In regard to claim 10, and 19, Korchev discloses “10.    A system for predicting a remaining useful life of a component, system comprising: (see FIG 8, where a number of sensor signals are taken and then an analysis model is made in blocks 800-820 and then a health of a vehicle component is made)
one or more processors; and
 
a non-transitory computer readable medium storing instructions that, when executed by the one or more processors, cause the one or more processors to perform a method of predicting a remaining useful life of a component, the method comprising: (see paragraph 8-10 where the device can be components of a vehicle such as a helicopter in the last figure; see paragraph 31-34 where the sensor signals 110 form a training set of data for analysis) ;
receiving, by a component life prediction system, a first component data set associated with a failed first component of a moving object from a component data database  see paragraph 8-10 where the device can be components of a vehicle such as a helicopter in the last figure; see paragraph 31-34 where the sensor signals 110 form a training set of data for analysis) ; 
    PNG
    media_image5.png
    551
    686
    media_image5.png
    Greyscale

determining, by the component life prediction system, effects of the environmental conditions and the operational conditions on [[the ]]a lifetime of the failed  component by constructing an accelerated failure time model, wherein the accelerated failure time model is constructed based on  time variables, the  environmental conditions|[,]] and the operational conditions of the failed component:  (see FIG. 6-7 where a start of the use of the component is shown at time 0 and then a degradation 600, 700 at time t and a failure F)  ; (see claims 1-4 where the data can include data from a first and a second different vehicle; see also claims 12 where the data can be normal operating data or outside of the normal data ranges; see paragraph 25 where the processor includes a failure prediction component that will predict an upcoming failure in a component; such as a rotary wing or gearbox in paragraph 63l see also FIG. 6-7 where the ultimate failure of the component is shown as F on the right hand side of the graph but also areas where there are spikes 600 prior to the failure which indicate that the component has degraded significantly and also on the left where the vehicle component is operating fine when it is new to time t where it is degraded; .see paragraphs 63-66 and FIG. 6 and 7 illustrate exemplary outputs of analysis performed by the fault detection system 100 which may be presented on the indicator device 180. FIG. 6 illustrates the log-likelihood LLH output of the low rank Gaussian model 171, while FIG. 7 illustrates the log-likelihood SLH scores 390 of the sparse Gaussian model 170. FIGS. 6 and 7 illustrate that both the low rank Gaussian model 171 and the spar se Gaussian model 170 produce large score spikes 600, 700 of the log-likelihood LLH, SLH scores 390 (relative to other scores 390 in the output) for a time period prior to a documented failure F of the main gear box. These large score spikes 600, 700 are an early indication of the degradation of the health of the main gearbox (e.g., the vehicle system component 160) and indicate an impending failure of the main gearbox.)
receiving, by the component life prediction system, a second component data set associated with an operating component of [[a ]]the moving object from the component data database ; (see paragraph 25 where the processor includes a failure prediction component that will predict an upcoming failure in a component; such as a rotary wing or gearbox in paragraph 63; and see also FIG. 6-7 where the ultimate failure of the component is shown as F on the right hand side of the graph but also areas where there are spikes 600 prior to the failure which indicate that the component has degraded significantly and also on the left where the vehicle component is operating fine when it is new to time t where it is degraded; .see paragraphs 63-66 and FIG. 6 and 7 illustrate exemplary outputs of analysis performed by the fault detection system 100 which may be presented on the indicator device 180. FIG. 6 illustrates the log-likelihood LLH output of the low rank Gaussian model 171, while FIG. 7 illustrates the log-likelihood SLH scores 390 of the sparse Gaussian model 170. FIGS. 6 and 7 illustrate that both the low rank Gaussian model 171 and the spar se Gaussian model 170 produce large score spikes 600, 700 of the log-likelihood LLH, SLH scores 390 (relative to other scores 390 in the output) for a time period prior to a documented failure F of the main gear box. These large score spikes 600, 700 are an early indication of the degradation of the health of the main gearbox (e.g., the vehicle system component 160) and indicate an impending failure of the main gearbox.)
determining, by the component life prediction system, a remaining useful life of the operating  component based on applying the  environmental conditions and  operational conditions of the second component data set into the  accelerated failure time model: (see FIG. 6 area 600 and paragraph 60-70, 39 to 44 and time t in FIG. 6 and Fig. 7 where the vehicle component and the vehicle is operating correctly and then at time t a significant degradation is shown as block 600 where the vehicle component is going to fail prior to the predicted failure F based on the scores -50 to -200)”;
Korchev is silent but Cella teaches “…summarized environmental conditions…updating, by the component life prediction system, a maintenance schedule of the operating component (see paragraph 75) based on the determined remaining useful life; and (see claim 1 where monitoring data is used and classified to determine a predictive maintenance of the components)
transmitting, by the component life prediction system, a notification (see paragraph 600-604) indicating the updated maintenance schedule of the operating component”. (see paragraph 1145 and claim 1-4 where monitoring data is used and classified to determine a predictive maintenance of the components and this is delivered to the worker to replace the part; see paragraph 75)
            It would have been obvious to combine the teachings of CELLA with the disclosure of Korchev before the effective filing date of the present disclosure since CELLA teaches to provide a machine learning processor that can receive data and then identify a signature of interest in the data and then determine that there is an issue with the component. This can be with a neural network or with deep learning. See paragraph 1148. For example, there may be a significant vibration in the machine component. See paragraph 1145 and claim 1-4. The artificial intelligence software of claim 1 can classify this data and then provide this data to indicate that there may be a failure that is imminent.  This can then be provided to a field technician for predictive maintenance in that the part has not failed yet.   When the expert system makes a prediction of an outcome or state using vibration noise, the expert system may perform a downstream action, or cause it to be performed. Downstream actions may include: triggering an alert of a failure, imminent failure, or maintenance event; shutting down equipment/component; initiating maintenance/lubrication/alignment; deploying a field technician; recommending a vibration absorption/dampening device; modifying a process to utilize backup equipment/component; modifying a process to preserve products/reactants, etc.; generating/modifying a maintenance schedule; coupling the vibration fingerprint with duty cycle of the equipment, RPM, flow rate, pressure, temperature or other vibration-driving characteristic to obtain equipment/component status and generate a report, and the like. Based on this predicted state of required maintenance, the expert system may deploy a field technician to perform the maintenance. This can improve the apparatus as no failure has occurred and no downtime associated with the apparatus is provided and the part can be replaced or fixed prior to a failure.  This provides improved productivity and improved safety. See paragraph 1175 and claims 1-9 of Cella. 

    PNG
    media_image6.png
    477
    637
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    658
    816
    media_image7.png
    Greyscale
Korchev is silent but Hosking et al. teaches “…from a component data database configured to store environmental conditions and operating conditions of the moving object”. (see paragraph 60 where the data is provided 105 and a statistical model is made with a failure estimation, a modular failure and external interventions and a time distribution of the failure and blocks 1103-35 and then this can provided to a simulation and optimization model 170 and then a spare parts and maintenance can be provided; see paragraph 22-35 and 46-52 and 57-60; see paragraph 64 where the results are summarized and an accelerated failure time model is used in paragraph 60)
         
    PNG
    media_image8.png
    706
    755
    media_image8.png
    Greyscale
   It would have been obvious to combine the teachings of HOSKING with the disclosure of Korchev before the effective filing date of the present disclosure since HOSKING teaches that an accelerated failure time model can be provided.  See paragraph 60.  A probability of failure of a component can be provided in paragraph 58-57 and then this is used for maintenance including spare parts ordering and maintenance planning and scheduling.  This can improve the apparatus as no failure has occurred and no downtime associated with the apparatus is provided and the part can be replaced or fixed prior to a failure.  A summary can be provided as an estimate in block 230-240.   At step 270, the maintenance planning and scheduling module 160 establishes a strategic replacement plan, e.g., based on the replacement policy modeled at step 225. For example, the modeled replacement policy indicates 70% possibility of failure in a next year, the maintenance planning system may schedule maintenance of corresponding equipment within a following month. Furthermore, at step 255, the spare part ordering module 155 orders necessary parts to repair or replace the equipment. At step 265, the capital planning module 150 calculates cost of the maintenance, e.g., repair or replacement, of the equipment, e.g., by summing the necessary labor cost and cost of the necessary parts.  This provides improved productivity and improved safety. See paragraph 6-10 and 40-64 of Hosking. 

Korchev discloses “11.    The system of claim 10, wherein the first component data comprises: travel schedules, environmental data, operational data, a date of installation, a date of failure, and/or a root cause of failure associated with the component of the aircraft. (See FIG. 6 and 7 where the operational data is shown include a normal and excessive degradation region and an installation date and a failure and predicted failure date of the vehicle component);
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 12 is rejected under 35 U.S.C. Sec. 103(a) as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2019/0012851 A1 to Korchev et al. that was filed on 6-7-17 which is prior to the instant filing date of 7-7-17 and in view of U.S. Patent Application Pub. No.: US 2018/0046924 A1 to Huang et al. that was filed in 2015 (hereinafter “Huang”) and in further in view of U.S. Patent No.: US8296107 B2 to Turner and in view of Cella and in further in view of United States Patent Application Pub. No.: US 2013/0283104A1 to Hosking et al. that was filed in 2012. 

Korchev is silent as to but Huang teaches “…12.    The system of claim 10, further comprising generating a summary based on the environmental conditions, and the operational conditions of the failed component and the operating component, respectively, wherein the summary for failed component is indicative of training data and wherein the summary is generated by  (see FIG. 3, blocks that recite a failure has occurred in the inverters via a model and a data correction can be supplied);
 
determining an average temperature, (see paragraphs 34-34 where the module temperature can be monitored including an ambient temperature of the surroundings)
 a maximum temperature, and a minimum temperature experienced by the first component; and   the operating component, respectively; and (see paragraph 41-42 where the minimum temperature and the maximum temperature are selected) (see paragraphs 48 to 50);
            It would have been obvious to combine the teachings of Huang with the disclosure of Korchev before the effective filing date of the present disclosure since Huang teaches that by a neural network analyzing weather temperature then an improved prediction can result.  The prediction can be made and then corrected using an error model to correct for bad data.  This can provide a machine learning processor that can be accurate for power prediction and power output using the weather data.    See paragraphs 45-48 of Huang. 

Korchev is silent as to but Turner teaches “…parameterizing the environmental conditions and the operational conditions experienced  by the failed first component and the operating component, respectively in their lifetime. ”. (see col. 6, lines 67 to col. 7, line 10 and col. 9, lines 28 to 46 where the data is provided from the input and to a model creator and a model constructor and a weighting is provided for weighting each input and output); (see col. 6, lines 67 to col. 7, line 10 and col. 9, lines 28 to 46 where the data is provided from the input and to a model creator and a model constructor and a weighting is provided for weighting each input and output; see element 38 where the model is optimized and constrained and then applied to any empirical process) (see col. 6, lines 67 to col. 7, line 10 and col. 9, lines 28 to 46 where the data is provided from the input and to a model creator and a model constructor and a weighting is provided for weighting each input and output; see element 38 where the model is optimized and constrained and then applied to any empirical process)…. (see col. 10 where the sparse methods are input and then rendered monotonic so as to not cross zero to be further manipulated) (See abstract, and stage 108 where a regression is utilized; By allowing for use of other models, the approach of the invention provides for a more precise prediction of both inferred properties and their derivatives by using a combination of engineering knowledge, first principles models, regression based models, and the constrained non-linear approximator described herein or part thereof; and claim 1.)
            It would have been obvious to combine the teachings of Turner with the disclosure of Korchev before the effective filing date of the present disclosure  to provide a machine learning processor that can provide that a set of data is rendered monotonic to change and manipulate the data so it never crosses zero.  The machine learning processor can then learn the relationships between the inputs and the outputs and provide a model with weightings to provide the machine learning and control the process.  This can provide an estimation even in sparse data.  See col. 9, lines 28 to 51 of Turner. 
Claim 13 is rejected under 35 U.S.C. Sec. 103(a) as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2019/0012851 A1 to Korchev et al. that was filed on 6-7-17 which is prior to the instant filing date of 7-7-17 and in view of Cella and in further in view of United States Patent Application Pub. No.: US 2013/0283104A1 to Hosking et al. that was filed in 2012.
Korchev is silent as to but Cella teaches “13.    The system of claim 10, the method further comprising:
transmitting, by the component life prediction system, a first notification to a maintenance technician, (see paragraph 4209)
transmitting, by the component life prediction system, a second notification  indicating one or more repair parts and a date by which the one or more repair parts must be delivered to a repair facility. (See paragraph 4209 and 4215 where an order is provided for the repair parts and a date when the device is in a maintenance period for replacement; The work order may be digitally pushed to the ERP system to check the plant's production schedule to find when the specific machine requiring maintenance is available for repair based on the time frame provided by the analysis and the amount of time the machine will be off-line based on, for example information in a manufacturer's manual referenced in a service procedure that states how much time it should take to make the repair. Once the ERP system finds the available date it may coordinate with the CMMS subsystem 28622 to ask for bids from vendors for the parts and the service work or to place orders for the parts and with a service contractor, such as a preferred contractor. In embodiments, the CMMS subsystem 28622 or the ERP system may configure a request for bids by simply using the manufacturers manual for the procedure to provide the bidders with the required parts information (e.g., part numbers, vintage, revision, specifications, after-market alternatives, last price paid, if a used part is OK, and the like) and the repair actions necessary for the service action (e.g., the procedure steps, diagnostics, equipment/tools required, materials required, personnel required, and the like).; see paragraph 4216 where the date can be tracked by multiple parties for the repair);
            It would have been obvious to combine the teachings of CELLA with the disclosure of Korchev before the effective filing date of the present disclosure since CELLA teaches to provide a machine learning processor that can receive data and then identify a signature of interest in the data and then determine that there is an issue with the component. This can be with a neural network or with deep learning. See paragraph 1148. For example, there may be a significant vibration in the machine component. See paragraph 1145 and claim 1-4. The artificial intelligence software of claim 1 can classify this data and then provide this data to indicate that there may be a failure that is imminent.  This can then be provided to a field technician for predictive maintenance in that the part has not failed yet.   When the expert system makes a prediction of an outcome or state using vibration noise, the expert system may perform a downstream action, or cause it to be performed. Downstream actions may include: triggering an alert of a failure, imminent failure, or maintenance event; shutting down equipment/component; initiating maintenance/lubrication/alignment; deploying a field technician; recommending a vibration absorption/dampening device; modifying a process to utilize backup equipment/component; modifying a process to preserve products/reactants, etc.; generating/modifying a maintenance schedule; coupling the vibration fingerprint with duty cycle of the equipment, RPM, flow rate, pressure, temperature or other vibration-driving characteristic to obtain equipment/component status and generate a report, and the like. Based on this predicted state of required maintenance, the expert system may deploy a field technician to perform the maintenance. This can improve the apparatus as no failure has occurred and no downtime associated with the apparatus is provided and the part can be replaced or fixed prior to a failure.  This provides improved productivity and improved safety. See paragraph 1175 and claims 1-9 of Cella. 
  
Claim 14 is rejected under 35 U.S.C. Sec. 103(a) as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2019/0012851 A1 to Korchev et al. that was filed on 6-7-17 which is prior to the instant filing date of 7-7-17 and in view of U.S. Patent Application Pub. No.: US 2018/0046924 A1 to Huang et al. that was filed in 2015 (hereinafter “Huang”) and in view of Cella and in further in view of United States Patent Application Pub. No.: US 2013/0283104A1 to Hosking et al. that was filed in 2012. 
Korchev is silent as to but Huang teaches “…14.    The system of claim 10, wherein the environmental conditions comprise one or more of: wind, rain, snow, and temperature. (see paragraph 41-42 where the minimum temperature and the maximum temperature are selected) (see paragraphs 48 to 50);
            It would have been obvious to combine the teachings of Huang with the disclosure of Korchev before the effective filing date of the present disclosure since Huang teaches that by a neural network analyzing weather temperature then an improved prediction can result.  The prediction can be made and then corrected using an error model to correct for bad data.  This can provide a machine learning processor that can be accurate for power prediction and power output using the weather data.    See paragraphs 45-48 of Huang. 
Claim 15 is rejected under 35 U.S.C. Sec. 103(a) as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2019/0012851 A1 to Korchev et al. that was filed on 6-7-17 which is prior to the instant filing date of 7-7-17 and in view of U.S. Patent Application Pub. No.: US 2018/0046924 A1 to Huang et al. that was filed in 2015 (hereinafter “Huang”) and in view of U.S. Patent Application Pub. No.: US20050273277A1 to Ridnour et al. and in view of Cella and in further in view of United States Patent Application Pub. No.: US 2013/0283104A1 to Hosking et al. that was filed in 2012. 

Korchev is silent but Ridnour et al. teaches “15.    The system of claim 14, wherein the operational conditions comprise one or more of: total run hours and average continuous run hours” (see paragraph 154-162 and 191 and 206-211);
            It would have been obvious to combine the teachings of Ridnour with the disclosure of Korchev before the effective filing date of the present disclosure since Ridnour teaches that by a neural network analyzing data for a vehicle including strain measurements then a certain failure location and component failure can be determined.  A specific component can be predicted to fail within a tolerance and including the location of where the failure is located.     This can provide a machine learning processor using linear regression that can be accurate for determining a component failure and where it will fail.    See abstract and paragraphs 1-41 and claims 1-14 of Ridnour. 
    PNG
    media_image10.png
    610
    584
    media_image10.png
    Greyscale

Claims 16 and 17 are rejected under 35 U.S.C. Sec. 103(a) as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2019/0012851 A1 to Korchev et al. that was filed on 6-7-17 which is prior to the instant filing date of 7-7-17 and in view of U.S. Patent Application Pub. No.: US20050114088A1 to Gorden and in view of Cella and in further in view of United States Patent Application Pub. No.: US 2013/0283104A1 to Hosking et al. that was filed in 2012.
 
Korchev is silent but Gorden teaches “16.    The system of claim 10, generating the summarizing based on the environmental or the operating conditions being  environmental conditions and operational conditions experienced over the lifetime of the first component comprises:
merging, by the component life prediction system, each first component data set with of the one or more additional component data sets over one or more time periods of interest”.  (See Fig.4, blocks 420, 430 and 402-406 that are merged in the component wear prediction 410; see paragraph 58-66 and 67-76 and 83-84 and claim 1 where the ambient temperature is taken);
            It would have been obvious to combine the teachings of Gorden with the disclosure of Korchev before the effective filing date of the present disclosure since Gorden teaches that by a neural network analyzing data for a vehicle including temperature data and external machine parameters then a component failure can be predicted.  A specific component can be predicted to fail using a temperature analysis, and sensed parameters.  This can provide prediction for determining a component failure using trends in the analysis, fuel consumption parameters, sensor readings and external data.    See abstract and paragraphs 58-76 claims 1-5 of Gorden. 

Korchev is silent but Gorden teaches “17.    The system of claim 16, wherein the merging, by the component life prediction system, each first component data set with the one or more additional component data sets over one or more time periods of interest comprises:
determining environmental conditions and operational conditions that a corresponding component experienced during each time period of interest, wherein the time period of interest is a travel duration ”.(see paragraph 82-84 where the date range of when the component will fail is provided to the user; see paragraph 84 where the vehicle component time and date stamps provide an out of range pressure, temperature and exhaust temperature and then an estimated amount of use is provided in stage 340);
            It would have been obvious to combine the teachings of Gorden with the disclosure of Korchev before the effective filing date of the present disclosure since Gorden teaches that by a neural network analyzing data for a vehicle including temperature data and external machine parameters then a component failure can be predicted.  A specific component can be predicted to fail using a temperature analysis, and sensed parameters.  This can provide prediction for determining a component failure using trends in the analysis, fuel consumption parameters, sensor readings and external data.    See abstract and paragraphs 58-76 claims 1-5 of Gorden. 
Claim 18 is rejected under 35 U.S.C. Sec. 103(a) as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2019/0012851 A1 to Korchev et al. that was filed on 6-7-17 which is prior to the instant filing date of 7-7-17 and in view of U.S. Patent Application Pub. No.: US20130232094A1 to Anderson and in view of Cella and in further in view of United States Patent Application Pub. No.: US 2013/0283104A1 to Hosking et al. that was filed in 2012.

Korchev is silent but Anderson teaches “18.    The system of claim 10, further comprising
training the accelerated failure time model using the environmental conditions and the operational conditions of the first component data set to determine the effects of the environmental and the operating conditions of the lifetime of the operating component”.  (See paragraph 50 to 56 where the warm weather correlates to an increased number of failures by electricity use climbing over 50 percent and causing feeder failures; see paragraph 97-111 and claims 1-9);
            It would have been obvious to combine the teachings of Anderson with the disclosure of Korchev before the effective filing date of the present disclosure since Anderson teaches that monitoring weather patterns is helpful in predicting a failure. For example, energy use may increase in very hot days and this observation correlates to an increased feeder failure.  This can be used to predict failures by a neural network analyzing data.    See abstract and paragraphs 97-111 and claims 1-9 of Anderson 

 

Claim 20 is rejected under 35 U.S.C. Sec. 103(a) as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2019/0012851 A1 to Korchev et al. that was filed on 6-7-17 which is prior to the instant filing date and in view of Cella and in further in view of United States Patent Application Pub. No.: US 2013/0283104A1 to Hosking et al. that was filed in 2012.

Korchev is silent as to but Cella teaches “20. The non-transitory computer readable medium of claim 19, further comprising:
transmitting, by the component life prediction system, a first notification to a maintenance technician, (see paragraph 4209)
transmitting, by the component life prediction system, a second notification to a parts vendor system, the notification to the parts vendor system indicating one or more repair parts and a date by which the one or more repair parts must be delivered to a repair facility. (See paragraph 4209 and 4215 where an order is provided for the repair parts and a date when the device is in a maintenance period for replacement; The work order may be digitally pushed to the ERP system to check the plant's production schedule to find when the specific machine requiring maintenance is available for repair based on the time frame provided by the analysis and the amount of time the machine will be off-line based on, for example information in a manufacturer's manual referenced in a service procedure that states how much time it should take to make the repair. Once the ERP system finds the available date it may coordinate with the CMMS subsystem 28622 to ask for bids from vendors for the parts and the service work or to place orders for the parts and with a service contractor, such as a preferred contractor. In embodiments, the CMMS subsystem 28622 or the ERP system may configure a request for bids by simply using the manufacturers manual for the procedure to provide the bidders with the required parts information (e.g., part numbers, vintage, revision, specifications, after-market alternatives, last price paid, if a used part is OK, and the like) and the repair actions necessary for the service action (e.g., the procedure steps, diagnostics, equipment/tools required, materials required, personnel required, and the like).; see paragraph 4216 where the date can be tracked by multiple parties for the repair);
            It would have been obvious to combine the teachings of CELLA with the disclosure of Korchev before the effective filing date of the present disclosure since CELLA teaches to provide a machine learning processor that can receive data and then identify a signature of interest in the data and then determine that there is an issue with the component. This can be with a neural network or with deep learning. See paragraph 1148. For example, there may be a significant vibration in the machine component. See paragraph 1145 and claim 1-4. The artificial intelligence software of claim 1 can classify this data and then provide this data to indicate that there may be a failure that is imminent.  This can then be provided to a field technician for predictive maintenance in that the part has not failed yet.   When the expert system makes a prediction of an outcome or state using vibration noise, the expert system may perform a downstream action, or cause it to be performed. Downstream actions may include: triggering an alert of a failure, imminent failure, or maintenance event; shutting down equipment/component; initiating maintenance/lubrication/alignment; deploying a field technician; recommending a vibration absorption/dampening device; modifying a process to utilize backup equipment/component; modifying a process to preserve products/reactants, etc.; generating/modifying a maintenance schedule; coupling the vibration fingerprint with duty cycle of the equipment, RPM, flow rate, pressure, temperature or other vibration-driving characteristic to obtain equipment/component status and generate a report, and the like. Based on this predicted state of required maintenance, the expert system may deploy a field technician to perform the maintenance. This can improve the apparatus as no failure has occurred and no downtime associated with the apparatus is provided and the part can be replaced or fixed prior to a failure.  This provides improved productivity and improved safety. See paragraph 1175 and claims 1-9 of Cella. 
 
 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3669